Pigott, Jr., P.J., and Lawton, J.
(dissenting). We respectfully dissent. We conclude that as a matter of law it cannot be said that the actions of Terry Manning (plaintiff) were the sole proximate cause of the accident and that it therefore is immaterial whether he walked or fell off the scaffolding for purposes of defendant’s liability under Labor Law § 240 (1). “Plaintiff’s alleged contributory negligence has no bearing on defendant [’s] liability under the statute” (Lang v Mancuso & Son, 298 AD2d 960, 961 [2002]; see Oaks v Pioneer Dev. Co., 294 AD2d 897 [2002]; Steves v Campus Indus., 288 AD2d 914, 915 [2001]; Kazmierczak v Town of Clarence, 286 AD2d 955, 955-956 [2001]). Nor is there any allegation that plaintiff’s fall was intentional or the result of recalcitrant conduct on plaintiff’s part. Where, as here, there is no possible view of the evidence that the violation by defendant of its statutory duty to provide proper protection was not a proximate cause of the accident (see Steves, 288 AD2d at 915; Kazmierczak, 286 AD2d at 956), plaintiffs are entitled to partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1). We therefore would affirm the order granting plaintiffs’ motion seeking that relief. Present — Pigott, Jr., P.J., Wisner, Hurlbutt, Scudder and Lawton, JJ.